Citation Nr: 1419519	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to
service connected knee disabilities.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954

This appeal to the Board of Veterans Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for tinnitus, osteoarthritis of the left knee, and lumbar spondylosis, and also denied a rating in excess of 30 percent for post-operative residuals of a right total knee arthroplasty.  In April 2010 the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans Appeals) in May 2010.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A July 2011 letter informed him that his hearing was scheduled for September 2011.  However in correspondence received in September 2011, the Veteran cancelled his hearing request. 

In January 2012, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

In February 2012, the Board denied the claim for service connection for tinnitus and the claim for a rating in excess of 30 percent for post-operative residuals of a right knee total arthroplasty.  The remaining claims for service connection for a low back disability and for a left knee disability were remanded to the RO, via the Appeals Management Center (AMC) in Washington D.C., for additional development. Subsequently, the AMC returned the matters to the Board for further appellate consideration.  In April 2012, the Board again remanded the case for compliance with the February 2012 Board remand.  See Stegall v West, 11 Vet App 268 (1998) 

In a June 2013 rating decision, the RO awarded service connection for osteoarthritis of the left knee, resolving the appeal as to that issue.  After accomplishing some of the requested action, the AMC returned the matter remaining to the Board for further appellate consideration.  Finding additional development necessary, the Board remanded the case again in August 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran also has an electronic Virtual VA paperless claims file, and the evidence therein has been reviewed. 

For the reasons expressed below, the matter remaining on appeal is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall, supra.  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In its August 2013 remand, the Board requested a medical opinion to address whether it is at least as likely as not that the Veteran has a low back disability that was caused or aggravated by each service-connected knee disability.  However, the opinion provided pursuant to this remand in March 2014 was limited to the impact of the service connected right knee disability on the Veteran's back disability.  Thus, another remand is required to ensure compliance with this instruction of the Board's August 2013 remand.  See Stegall, 11 Vet. App. at 271. 

Given the above, an addendum opinion (or, if deemed necessary, further medical opinion following  examination of the Veteran), based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale, is needed to resolve the claim for service connection for a low back disability.  38 U.S.C.A. § 5103A(d (West 2002)); 38 C.F.R. § 3.159 (c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised to that failure to report to scheduled examination, without good cause, may well result in denial of the claim for service connection. See 38 C.F.R. § 3.655 (2013). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims files copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in this matter,  to ensure that all due process requirements are met, and the record before the VA clinician is complete, the AOJ should  obtain and associate with the claims file all outstanding, pertinent records.  In this regard-and as was the case at the time of the August 2013 remand-the Virtual VA file reflects records of VA treatment dated through 2012, and it remains unclear if additional VA treatment records may exist.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should associate with the record any outstanding pertinent records of VA evaluation and/or treatment of the Veteran since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002);  38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. other remand is required to ensure compliance with this instruction of the Board's August 2011 remand.  See 
Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claim files. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, d assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claim files.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claim files, arrange for an addendum opinion by the former examining clinician.    Whether another examination is needed to provide the requested opinion is left to the discretion of the clinician.

The contents of the Veteran's entire claims file (paper and electronic), to include  a complete copy of this REMAND, must be made available to the clinician, and the addendum  opinion or examination reports should include discussion of the Veteran's documented medical history and assertions.

If a new examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The clinician should clearly identify all low back disability(ies).  Then, with respect to each such diagnosed disability, the clinician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the low back disability (1) was caused or (2) is aggravated by either one or both service-connected knee disability(ies)  If aggravation is found, the clinician should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinions, the clinician should specifically consider and discuss all pertinent lay and medical evidence of record, to particularly include the Veteran's assertions and the medical evidence addressing a gait abnormality.

All examination findings (if any) along with complete rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination,  obtain and associate with the claim files a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted,  readjudicate the claim for service connection for a low back disability, claimed as secondary to service-connected knee disabilities, in light of pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claim files are returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish  further development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 



(CONTINUED ON NEXT PAGE)



7112 (West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



